EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Diane McKay on 3/29/22. Examiner contacted Ms. McKay to propose these changes in order to define around a rejection involving Pratt (US 5,722,574) Figure 4 not previously considered. The application has been amended as follows:
In claim 1, lines 3-4, “the base having a spine support, lower collar and upper collar, the lower collar and upper collar being coupled or integral with the spine support; and” has been replaced with -- the base having a lower collar, an upper collar, and a bottle stopper coupled or integral with a spine support, the bottle stopper being coupled or integral with the spine support below the lower collar; and --

In claim 14, line 2, “support, the” has been replaced with -- support, wherein the --

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	3/29/22